Citation Nr: 1819308	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  10-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to payment of VA disability compensation benefits prior to August 2006, and in particular, for the period from October 1972 to May 2000.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to October 1972.  He served in the Army Reserves from 1977 to 1997, which included numerous periods of active duty for training and inactive duty for training.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that rating decision, the RO denied entitlement to VA disability compensation benefits prior to May 1, 2007 due to receipt of military retired pay.  

The Board remanded the claim in July 2013 for additional development of the record.  

In October 2015, the Veteran testified at a Board hearing at VA's Central Office in Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

In February 2016 the Board remanded the case to the RO for further development and adjudicative action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran contracted pulmonary tuberculosis (TB) during active service in 1969, and a June 1969 memorandum rating decision found the Veteran's pulmonary tuberculosis service-connected for purposes of entitlement to vocational rehabilitation benefits.  

2.  In an April 1970 rating decision, the Veteran's service-connected TB was rated as 100 percent disabling from January 31, 1970, the date that the Veteran was placed on the Temporary Disabled Retirement List (TDRL).

3.  A May 1970 VA Form 21-523 and subsequent notice to the Veteran show that VA disability pay was disallowed because the Veteran was receiving TDRL (retired) pay of $400 monthly commencing on January 31, 1970.

4.  In a February 1971 rating decision, the Veteran's TB rating was reduced from 100 percent to 10 percent, effective from November 6, 1970; the Veteran was notified of this decision in February 1971 correspondence, which also indicated that no payment may be made unless the Veteran waives a portion of his retired pay and elects to receive VA compensation in lieu of retirement pay by submitting the enclosed VA Form 21-651 (waiver form).

5.  In May 1972, the Veteran was found fit for duty and was removed from the TDRL, effective from May 31, 1972; the Veteran remained on active duty until his discharge in October 1972.  

6.  According to the service department, the Veteran did not received retired pay following his discharge from active duty in October 1972 until March 2000.  

7.  In November 1975 correspondence, the Veteran requested to receive VA compensation for his service-connected TB at the assigned 10 percent rate; and, he requested an increased (compensable) disability rating for his service-connected hearing loss.  The correspondence also reflects that the Veteran submitted a completed VA Form 21-651 in response to VA's February 1971 correspondence indicating that he needed to waive retirement pay in order to receive VA disability compensation.  

8.  In response to the Veteran's November 1975 correspondence, the RO scheduled the Veteran for a VA examination to determine the current degree of disability for the service-connected TB and hearing loss.  

9.  In January 1976, the RO received notice that the Veteran failed to report to the scheduled VA examination.  In January 1976 correspondence, the RO notified the Veteran that his claim for increased benefits was denied and no further action would be taken on his claim unless the Veteran informed the RO of his willingness to report for the examination; and, that the RO would reconsider the claim when the examination is completed.  

10.  In January 1976 correspondence, the Veteran provided good cause for his failure to report to his scheduled examination and expressed his willingness to report to a subsequently scheduled VA examination.  

11.  A February 1976 Report of Medical Examination for Disability Evaluation reflects that the Veteran failed to cooperate for completion of the examination.  

12.  In a March 1976 rating action, the RO denied the Veteran's claim for increase for failure to complete the VA examination scheduled in conjunction with his claim.  The Veteran was notified of this action in March 1976 and he was informed that no further action would be taken on his claim unless he was willing to report for an examination; and, that his claim would be reconsidered only after he completed the examination.  The Veteran did not respond.  

13.  The Veteran began receiving retirement pay in March 2000, and the first communication from the Veteran that could be construed as a claim for VA benefits following the RO March 1976 decision to discontinue the Veteran's VA compensation benefits, was received at the RO in 2006.  


CONCLUSIONS OF LAW

1.  The Veteran's entitlement to VA compensation benefits was properly discontinued while the Veteran was in receipt of TDRL retirement pay from January 31, 1970 through May 31, 1972; and, following his return to active duty on June 1, 1972.  38 U.S.C. §§ 5103, 5104 (in effect in 1972); 38 U.S.C. §§ 5304, 5305 (2012).   38 C.F.R. §§ 3.500, 3.501, 3.654, 3.700, 3.750 (2017).  

2.  The Veteran's first request for recommencement of VA compensation benefits following his October 1972 discharge from service, was received in November 1975, but that claim was abandoned.  38 U.S.C. § 501, 7105 (2012); 38 C.F.R. § § 3.155, 3.158, 3.400, 3.401, 3.700, 3.750 (2017).  

3.  The RO properly discontinued entitlement to VA compensation benefits effective from October 1972 due to the Veteran's failure to complete the necessary VA examination.  38 C.F.R. § § 3.654, 3.655 (1976).  

4.  There is no entitlement to VA disability compensation payments prior to August 2006, inclusive of the period from October 1972 to March 2000.  38 U.S.C. § 501, 7105 (2012); 38 C.F.R. § § 3.155, 3.158, 3.400, 3.401, 3.654 (2017); 38 U.S.C. §§ 3104, 3105 (1972); 38 C.F.R. § 3.655 (1976).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that he is entitled to retroactive compensation at the 10 percent rate for his service-connected TB from his discharge from active duty in October 1972 until he began receiving retirement pay in March 2000.  

As noted above, the Veteran contracted pulmonary TB during active service and was placed on the TDRL effective from January 1, 1970.  

In an April 1970 rating decision, the Veteran's service-connected TB was rated as 100 percent disabling from January 31, 1970, the date that the Veteran was placed on the Temporary Disabled Retirement List (TDRL).

A May 1970 VA Form 21-523 and subsequent notice to the Veteran shows that VA disability pay was disallowed because the Veteran was receiving TDRL (retired) pay of $400 monthly commencing on January 31, 1970.

In 1970, and at the time of the Veteran's active duty discharge in October 1972, 38 U.S.C. §§ 3104, 3105 (1970) - statutory predecessors of 38 U.S.C. §§ 5304, 5305 (2017) - prohibited the concurrent payment of VA compensation benefits and military retirement pay.  Any person receiving retirement pay who would be eligible to receive VA compensation under the laws administered by VA would receive VA benefits only "upon the filing . . . of a waiver of so much of his retired or retirement pay as is equal in amount to such pension or compensation." 

While the Veteran remained on the TDRL, in a February 1971 rating decision, the Veteran's TB rating was reduced from 100 percent to 10 percent, effective from November 6, 1970; the Veteran was notified of this decision in February 1971 correspondence, which also indicated that no payment may be made unless the Veteran waives a portion of his retired pay and elects to receive VA compensation in lieu of retirement pay by submitting the enclosed VA Form 21-651 (waiver form).

In May 1972, the Veteran was found fit for duty and was removed from the TDRL, effective from May 31, 1972; the Veteran remained on active duty until his discharge in October 1972.  Although the Veteran was no longer in receipt of TDRL retired pay effective from May 31, 1972, he was returned to active duty status, and therefore was presumably receiving active duty pay until his discharge in October 1972.  According to 38 C.F.R. § 3.654(b), where a veteran returns to active duty status, the award will be discontinued effective the day preceding reentrance into active duty status.  

In short, the Veteran was receiving TDRL retirement pay from January 1970 to May 31, 1972, and was returned to active duty from June 1, 1972 until his discharge in October 1972.  Accordingly, the Veteran was not entitled to VA compensation at any time prior to his discharge from service, even though service connection was granted while the Veteran was still in service.  See 38 C.F.R. § 3.654(b).  This is not in dispute.  

Rather, the Veteran maintains that his VA benefits should have resumed at the 10 percent rate following service discharge; and, because he was not receiving retirement pay at that time, he should have been paid VA compensation instead.  The Veteran further asserts that he is now owed retroactive payment of those benefits.  For the reasons that follow, the Board disagrees.  

Because the Veteran was returned to active duty after service connection was awarded and after he received retirement compensation during his time on the TDRL, commencement of VA disability pay is not automatic.  The Veteran must first request recommencement (or in this case commencement) of VA disability compensation following discharge from service.  

According to 38 C.F.R. § 3.654(b)(2), VA disability compensation payments, if otherwise in order, will be resumed effective the day following release from active duty if a claim for recommencement of payments is received within 1 year from the date of such release; otherwise, payments will be resumed effective 1 year prior to the date of receipt of a new claim.  Prior determinations of service connection will not be disturbed unless there is a finding of clear and unmistakable error pursuant to 38 C.F.R. § 3.105; and, compensation will be authorized based on the degree of disability found to exist at the time the award is resumed.  See 38 C.F.R. § 3.654(b)(2).  Although the regulation refers to "recommencement" of payments, and resuming payments, the Board finds that it applies to the instant case even though the Veteran never received VA disability compensation payments prior to being sent back to active duty in June 1972.  In this case, any request for the "commencement" of payments following service discharge is essentially a "recommencement" as described in the regulation because the Veteran was receiving TDRL retirement pay in lieu of compensation before he was found fit for duty and removed from the TDRL.  Accordingly, the Board finds 38 C.F.R. § 3.654(b)(2) applicable to the instant appeal.  

In this case, it is undisputed that the Veteran did not request post-service commencement of disability payments until November 1975, more than one year following discharge from service.  In November 1975 correspondence, the Veteran referred to the February 1971 rating decision which set his disability rating for the service-connected TB at 10 percent, and requested payment of this benefit.  The Veteran also indicated that he was enclosing a VA Form 21-651 (waiver of retirement pay).  

Because the Veteran's request for commencement of VA disability payments was not received within one year from the date of active duty discharge, the earliest possible date on which payments could commence, if authorized, would be one year prior to the November 1975 request; however, that is only if such payment is found to be warranted.  See 38 C.F.R. § 3.654(b)(2).  

Accordingly, there is no legal entitlement to payment of VA disability compensation prior to November 14, 1975 (one year prior to the date of receipt of claim for commencement of payments).  

Likewise, for the reasons set forth below, there is no legal entitlement to commencement of VA disability compensation payments until the Veteran filed a new claim in 2006.  

At the outset, the Board notes that the RO denied the Veteran's claim for retroactive compensation based on a finding that the RO never received the Veteran's VA Form 21-651 (waiver of retirement pay) that he submitted with the November 1975 correspondence.  The Board has no reason to doubt the Veteran's credibility as to whether he actually submitted the waiver, and it is certainly possible that the RO could have lost the document; however, the actual receipt of a waiver of retirement pay in November 1975 is in no way dispositive of this issue, because it was ultimately determined that the Veteran was not receiving retirement pay until March 2000.  See February 2014 correspondence from the Defense Finance and Accounting Service (DFAS) confirming that the Veteran did not receive military retired pay between October 1972 and March 2000.  In other words, the non-receipt of the Veteran's Form 21-651 is irrelevant because the Veteran did not need to waive the receipt of retirement pay in lieu of compensation during a time period when he was not receiving any retirement pay.  Or, in the alternative, the Board may also assume that the VA Form 21-651 was received because the record subsequently confirms that the Veteran was not receiving retirement pay.  

Following the RO's receipt of the Veteran's November 1975 claim, the Veteran was scheduled for a VA examination to determine the current severity of his service-connected TB and hearing loss disabilities.  According to 38 C.F.R. § 3.654(b)(2), compensation payments, if otherwise in order, will be authorized based on the degree of disability found to exist at the time the award is resumed.  In this regard, the RO deemed a VA examination necessary to determine the current severity of the Veteran's TB and hearing loss.  

In January 1976, the RO received notice that the Veteran failed to report to the scheduled VA examination.  In January 1976 correspondence, the RO notified the Veteran that his claim for increased benefits was denied and no further action would be taken on his claim unless the Veteran informed the RO of his willingness to report for the examination; and, that the RO would reconsider the claim after the examination is completed.  

In January 1976 correspondence, the Veteran provided good cause for his failure to report to his scheduled examination and expressed his willingness to report to a subsequently scheduled VA examination.  

Accordingly, another VA examination was scheduled; however, a February 1976 Report of Medical Examination for Disability Evaluation reflects that the Veteran failed to cooperate for completion of the examination.  

In a March 1976 rating action, the RO denied the Veteran's claim for failure to complete the VA examination scheduled in conjunction with his claim.  The Veteran was notified of this action in March 1976 and he was informed that no further action would be taken on his claim unless he was willing to report for an examination; and, that his claim would be reconsidered only after he completed the examination.  The Veteran did not respond, and the next communication from the Veteran was not received at the RO until 2006.  

Significantly, according to the version of 38 C.F.R. § 3.655 in effect in 1976, when a veteran without adequate reason fails to report for a VA examination requested for compensation purposes, the award(s) to the Veteran will be discontinued unless it is determined that the disabilit(ies) are static in nature.  38 C.F.R. § 3.655(a) (1976).  

In this case, there is no indication that the Veteran's service-connected TB or hearing loss was static in nature.  Accordingly, his failure to complete his examination scheduled for February 1976, without any subsequent indication of willingness to report to complete an examination until his most recent claim in 2006, resulted in proper discontinuance of his VA disability benefits.  

Additionally, and significantly, where the evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158 (a).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing of the new claim.  Id.  Similarly, where the veteran fails without adequate reason to respond to an order to report for a VA examination within one year from the date of the request, and payments have been discontinued, the claim for such benefits will be considered abandoned.  See 38 C.F.R. § 3.158 (b).  

That is precisely what occurred in this case.  The RO determined that a VA examination was necessary to determine continued entitlement, and the Veteran failed to complete his examination at a time when payments had been discontinued.  He was thereafter notified that in order for his claim to be reconsidered, he would have to appear for an examination, and such reconsideration would not take place until the completion of the examination.  He did not respond to that request until 2006.  

Accordingly, the Board finds that the RO properly denied the Veteran's claim to have his disability payments recommence following discharge from service because he failed, without good cause, to complete the required VA examination and the version of 38 C.F.R. § 3.655 in effect at that time directs that entitlement to, or continued entitlement to, compensation must be discontinued under these circumstances.  

Likewise, as the Veteran did not thereafter respond to the RO's request to appear to complete an examination within one year of that request, the Veteran's November 1975 claim for commencement of compensation payments is considered abandoned; and as such, any future determination which results in disability compensation payments for the Veteran's TB and hearing loss could not be effective until at least the date of the new claim, which in this case is the 2006 claim.  See 38 C.F.R. § 3.158.  

Finally, as the Veteran's new claim for service-connected compensation was not received until August 2006, there is no entitlement to VA disability compensation payments prior to that date.  See 38 C.F.R. § 3.158.  In this case, a November 2017 VA memorandum shows that the earliest date of compensation payments to the Veteran based on his August 2006 claim was some point in 2007, and the propriety of that date is not the subject of this appeal.  

In light of the foregoing, the Board finds that the Veteran was never entitled to disability compensation payments between October 1972 and March 2000, (or prior to August 2006) despite the fact that he was not in receipt of retirement pay during that period.  In a case such as this one, where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim for retroactive payment of disability compensation at the 10 percent rate from October 1972 to March 2000 is denied as a matter of law.  

Additionally, from an equity standpoint, the Board finds notable the Veteran's own admission on a February 1985 Report of Medical History conducted during subsequent service in the Army Reserves, that he was "completely recovered" from his TB at that time.  Additionally, the associated February 1985 Report of Medical Examination indicated that the Veteran's TB was not currently disabling.  Thus, in hindsight, the Board finds that the RO was justified in finding that an examination in 1975 was necessary to determine whether payment of disability compensation at the 10 percent rating was proper at that time.  


ORDER

Entitlement to payment of VA disability compensation payments at the 10 percent rate prior to August 2006, to include retroactive payment of VA disability compensation payments from October 1972 to March 2000, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


